        Case 1:21-cr-00164-RCL Document 25 Filed 06/23/21 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
                                                                             ~
                 v.                                   Case No. 21-cr-0164 (JEB.f)

ANNA MORGAN-LLOYD,

                        Defendant.


                 STATEMENT OF OFFENSE IN SUPPORT OF GUILTY PLEA

        1.       The Government respectfully submits the following Statement of Offense m

support of a plea of guilty by defendant Anna Morgan-Lloyd ("DEFENDANT") to Count 4 of the

Information in the above-captioned matter.

        2.       If this case were to go to trial, the government would prove the following facts

beyond a reasonable doubt:

        3.       The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is

secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include

permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only

authorized people with appropriate identification are allowed access inside the U.S. Capitol.

        4.       On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members

of the public.

        5.       On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint

session, elected members of the United States House of Representatives and the United States

Senate were meeting in separate chambers of the United States Capitol to certify the vote count of

the Electoral College of the 2020 Presidential Election, which had taken place on November 3,
       Case 1:21-cr-00164-RCL Document 25 Filed 06/23/21 Page 2 of 6




2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately

1:30 p.m., the House and Senate adjourned to separate chambers to resolve a particular objection.

Vice President Mike Pence was present and presiding, first in the joint session, and then in the

Senate chamber.

        6.      As the proceedings continued in both the House and the Senate, and with Vice

President Pence present and presiding over the Senate, a large crowd gathered outside the U.S.

Capitol. As noted above, temporary and permanent barricades were in place around the exterior of

the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd

away from the Capitol building and the proceedings underway inside.

        7.      At approximately 2:00 p.m., certain individuals in the crowd forced their way

through, up, and over the barricades, and officers of the U.S. Capitol Police, and the crowd

advanced to the exterior fayade of the building. The crowd was not lawfully authorized to enter

or remain in the building and, prior to entering the building, no members of the crowd submitted

to security screenings or weapons checks by U.S. Capitol Police Officers or other authorized

security officials.

        8.      At such time, the certification proceedings were still underway and the exterior

doors and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S.

Capitol Police attempted to maintain order and keep the crowd from entering the Capitol; however,

shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by

breaking windows and by assaulting members of law enforcement, as others in the crowd

encouraged and assisted those acts. The riot resulted in substantial damage to the U.S. Capitol,

requiring the expenditure of more than $1 .4 million dollars for repairs.




                                                 2
        Case 1:21-cr-00164-RCL Document 25 Filed 06/23/21 Page 3 of 6




        9.     Shortly thereafter, at approximately 2:20 p.m., members of the United States House

of Representatives and United States Senate, including the President of the Senate, Vice President

Pence, were instructed to-and did-evacuate the chambers. Accordingly, all proceedings of the

United States Congress, including the joint session, were effectively suspended until shortly after

8:00 p.m. the same day. In light of the dangerous circumstances caused by the unlawful entry to

the U.S. Capitol, including the danger posed by individuals who had entered the U.S. Capitol

without any security screening or weapons check, Congressional proceedings could not resume

until after every unauthorized occupant had left the U.S. Capitol, and the building had been

confirmed secured. The proceedings resumed at approximately 8:00 p.m. after the building had

been secured. Vice President Pence remained in the United States Capitol from the time he was

evacuated from the Senate Chamber until the session resumed.

        10.    On January 6, 2021, the DEFENDANT and her friend, Dona Sue Bissey, attended

the rally on the Ellipse. When the spe~ch finished the DEFENDANT and Bissey walked with the

crowd toward the Capitol building.

        11.    After arriving at the Capitol and ascending the steps, the DEFENDANT

participated in the protest. Bissey, who was with the DEFENDANT, took photos of the other

protestors, including those in or around the scaffolding on the western front of the building. On

Facebook, Bissey posted a picture of protestors, including two individuals in military battle dress,

on the Capitol grounds.

       12.     The DEFENDANT and Bissey then entered the Capitol building and walked

through a hallway. While inside the Capitol building, the DEFENDANT appeared in a photo with

Bissey and two other individuals, one of whom is holding a Trump campaign flag. Bissey later

posted the photo on Facebook with the caption "Inside the Capitol Building."



                                                 3
       Case 1:21-cr-00164-RCL Document 25 Filed 06/23/21 Page 4 of 6




        13.      On January 6, 2021, in response to a post by L.L.T.P., the DEFENDANT wrote

"I'm here. Best day ever. We stormed the capital building me and Dona Bissey were in the first

50 people in."

        14.      On January 7, 2021, Bissey posted a photo on Facebook, tagging the DEFENDANT

and another individual, and wrote "We are home ..Thank You to ALL that messaged checking in

and concerned. It was a day I' II remember forever. I'm proud that I was a part of it! No Shame.

BTW turn off the #FakeNews." In a comment to this post, the DEFENDANT wrote "That was

the most exciting day of my life." The DEFENDANT further commented "Dona Bissey I'm so

glad we were there. For the experience and memory but most of all we can spread the truth about

what happened and open the eyes of some of our friends."

        15.      On January 8, 2021, Bissey posted two photos from the western front of the Capitol

building. The photo included images of protesters climbing the scaffolding and another other with

a protestor holding a stolen and broken sign that read "Speaker of the House." Bissey wrote on

the post "This really happened! Anna Morgan-Lloyd took the photo."

        16.      On January 11, 2021, the Bissey posted a photo on Facebook which showed

individuals walking down the steps of the Capitol building. Bissey wrote "On our way down" and

tagged the DEFENDANT.

       17.       On February 24, 2021, the DEFENDANT was interviewed by law enforcement.

The DEFENDANT admitted that she had entered the Capitol and remained for approximately five

minutes. The DEFENDANT also admitted that she used her phone to take photographs in and

around the Capitol building and had a photograph taken of herself, Bissey, and two other

individuals.




                                                 4
       Case 1:21-cr-00164-RCL Document 25 Filed 06/23/21 Page 5 of 6




       19.     The information contained in his proffer is not a complete recitation of all the facts

and circumstances, but the parties admit it is sufficient to prove beyond a reasonable doubt a

violation of Title 40, United States Code, Section 5104(e)(2)(G), that is, Parading, Demonstrating,

or Picketing in a Capitol Building, as charged in Count Four of the Information.


                                              Respectfully submitted,

                                              CHANNING D. PHILLIPS
                                              ACTING UNITED STATES ATTORNEY
                                              D.C. Bar Number 415793



                                         By:j)~
                                              Joshua S. Rothstein
                                              Assistant United States Attorney
                                              N.Y. Bar Number 4453759
                                              555 4th Street, N.W., Room 5828
                                              Washington, D.C. 20530
                                              Office: 202-252-7164
                                              Joshua.Rothstein@usdoj.gov

DA TED: May 19, 2021




                                                 5
      Case 1:21-cr-00164-RCL Document 25 Filed 06/23/21 Page 6 of 6




                                DEFENDANT'S ACCEPTANCE

     . The preceding statement is a summary, made for the purpose of providing the Court with
a factual basis for my guilty plea to th.e charge against me. It does not include aU of the facts
known to me regarding these offenses. I make this statement knowingly and voluntarily and
because I am, in fact, guilty of the crimes charged. No threats have been made to me nor am l
under the influence of aoything th.at could impede my ability to understand this Statement of
Offense fully.
        I have read every word of this Statement of the Offense. Pw-ruant to Federal Rule of
Criminal Procedure 11, after consulliog with my attorney I agree and stipulate to this Statement
of the Offense and declare under penalty of perjury that it is true and correct.



                                             Anna Morgan-Uoy
                                             Defendant


                            ATTORNEY'S ACKNOWL ~oGMENT

        I have read this Statement of Offense and reviewed it with my client fully. I concur in my
client's desire to adopt and stipulate to this Statement of the Offense as true and accurate.



                   7 :J_ () 2-/
                    J                        H. Heath r Shaner, Esq.
                                             Counsel for Defendant Anna Morgan-Lloyd




                                                6
